Citation Nr: 0004903	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  93-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active service from November 1949 to April 
1952.  

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1999.  At that time, the Board noted that 
the Department of Veterans Affairs (VA) Regional Office had 
advised the appellant that in order for review to be 
undertaken of his attempt to obtain claimant status, it was 
required that he submit new and material evidence to reopen a 
March 1953 rating decision that had found him not to be a 
"veteran" within the meaning of applicable law.  

On its review in April 1999, the Board noted that in Laruan 
v. West, 11 Vet. App. 80 (1998), the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals and hereafter "Court") held that 
the establishment of veteran status was a predicate 
requirement for consideration of any "claim" under Title 
38, United States Code.  With application of the Court's 
ruling in Laruan, the Board noted that because the appellant 
had never established veteran status, the laws and 
regulations pertaining to the reopening of claims by new and 
material evidence, as appellant had been apprised, were not 
applicable.  Because the appellant had not been afforded 
adequate notice of the applicable law and an opportunity to 
offer further evidence and argument as to the correct 
standard, the Board remanded the case pursuant to the Court's 
ruling in Bernard v. Brown, 4 Vet. App. 384 (1993).  

Having reviewed all of the evidence of record, the Board is 
of the opinion that the case is now ready for appellate 
review.



FINDINGS OF FACT

1. The appellant served on active duty from November 1949 to 
April 1952.  He was separated with a bad conduct discharge 
by sentence of Special Court Martial.  

2. During his military service, the appellant was absent 
without authority from December 2 to December 3, 1950; 
January 22 to January 23, 1951; February 19, 1951; June 5 
to June 28, 1951; December 13 to December 18, 1951; and 
December 26 to December 31, 1951.

3. During his military service, the appellant served periods 
of confinement from January 5 to May 8, 1950; June 2 to 
July 12, 1950; June 29 to August 15, 1951; and from 
January 10 to April 8, 1952.

4. During his military service, the appellant committed 
violations of military law including destruction of 
government properly, being drunk on guard duty, and being 
drunk and disorderly.  

5. The appellant was not insane at the time of commission of 
any of the inservice offenses.


CONCLUSION OF LAW

The appellant's discharge from service was due to willful and 
persistent misconduct; was issued under dishonorable 
conditions, and is a bar to VA benefits.  38 U.S.C.A. § 
101(2) (West 1991); 38 C.F.R. §§ 3.1(d), 3.12 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish status a "veteran," 
as that term is defined by law , in order to establish his 
entitlement to service-connection for disabilities claimed to 
have been sustained in active service.  He argues that for 
one or more of the periods which service records reflect him 
to have been absent without authority, he was incapacitated.  
Alternatively, he argues that his military unit erred when it 
listed him as being absent without authority.  From both of 
these contentions, he argues that his bad conduct discharge 
was erroneously adjudged.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the applicable law in the context of 
its disposition of the claim.   

Factual background

The record reflects that in November 1952, the appellant 
sought service-connected compensation for disabilities 
claimed to have been incurred during active service.  

During the course of the development of his claim, the U.S. 
Army's Office of the Adjutant General (AG) reported in 
December 1952 the appellant had been separated with a Bad 
Conduct Discharge pursuant to the sentence of a Special 
Court-Martial.  
An accompany report of separation from the Armed Forces of 
the United States reflects that the appellant had 296 days of 
"lost" time.  

The AG further reported that the lost time was comprised of 
the following periods, and for the reasons indicated: April 5 
to May 8, 1950 due to confinement; from June 2 to July 12, 
1950 due to confinement; from December 2 to December 3, 1950 
because he was absent without  leave (AWOL); January 22 to 
January 23, 1951 because he was AWOL; on February 19, 1951 
because he was AWOL; from June 5 to June 28, 1951 because he 
was AWOL; from June 29 to August 15, 1951 due to confinement; 
on December 13, 1951 because he was AWOL; from December 26 to 
December 31, 1951 because he was AWOL; and from January 10 to 
April 8, 1952 due to confinement. The AG further reported 
that the appellant was tried and convicted by a court martial 
for the last period of AWOL.  In addition to being sentenced 
to a Bad Conduct Discharge, the appellant was also sentenced 
to confinement at hard labor for three months, forfeiture of  
$26 pay per month for three months. It was noted that four 
previous convictions were considered. 

In March 1953, the foregoing findings were reviewed by the RO 
in an administrative decision.  It was noted that the 
appellant entered active duty on January 11, 1949, and was 
separated on April 18, 1952 with a bad conduct discharge, 
pursuant to a sentence of a Special Court Martial.  The RO 
noted that the above action was reviewed by the appropriate 
military Board of Review.  The RO noted that it was further 
shown that the appellant, commencing on January 5, 1950, had 
had 8 separate occasions on which he sustained lost time as 
the result of misconduct; specifically, he was AWOL on 5 
additional times and was convicted on 3 occasions.  The RO 
noted that the then applicable VA regulation 1064 provided 
that separation because of willful and persistent misconduct 
would be considered as dishonorable.  The RO concluded that 
the evidence clearly established that the appellant was 
separated by reason of misconduct which was both willful and 
persistent, and that the appellant's discharge was under 
dishonorable conditions for VA purposes.  The appellant's 
service connection claim was denied based on a finding that 
the character of his discharge from service was a bar to VA 
benefits.  The appellant did not appeal this determination.

In an April 1991 letter to the RO, the appellant again sought 
service connection for the disabilities reported in his 
earliest application.  In a December 1991 letter, the 
appellant reported that he was "wronged" in the 
characterization of his discharge.   He stated that after 
returning from service in Korea, he had been assigned to Fort 
Sill, Oklahoma, where he was placed in "medical hold." He 
stated that in December 1950, he did not return from a 
weekend pass because he was unable to do so, because he had a 
bout of malaria.  In a July 1992 statement, the appellant 
reported that after he developed malaria while on a weekend 
pass, he was arrested and was sent to a military hospital.  

The appellant's service medical records reflect that on 
August 8, 1950, he sustained a shell fragment wound to the 
left leg in combat.  On August 29, 1950, he was transferred 
to Brooke Army Hospital in San Antonio, Texas.  A report of 
hospitalization summary reflects that the appellant was 
discharged on February 9, 1951.  At that time, he was 
transferred to the Medical Holding Detachment of Brooke Army 
Hospital.  In a June 1951 medical record, it was noted that 
the appellant was then a "post prisoner."    

Review of the appellant's service personnel file includes an 
extract of his convictions by Special Courts-Martial 
reflecting the following convictions:

November 1949:		Failing to appear to appointed place of 
				duty; breaking restriction

January 1950:		Leaving post without proper authority;
				drunk on guard duty

June 1950:			Destruction of government property;
				drunk and disorderly conduct

July 1951:			AWOL from unit for 24 days

January 1952:		AWOL from unit for 6 days

The appellant's service personnel records were received in 
August 1998 from the National Personnel Records Center.  In 
addition to confirming that the appellant received a bad 
conduct discharge, the records further reflect that on 
February 2, 1950, his status was changed from "furlough to 
AWOL," and on December 4, 1950 from "AWOL to hospital."  
As to December 1951, the appellant was reported as AWOL on 
December 13, and from December 26 to December 31.  

In October 1996, the appellant claimed that he was 
hospitalized from September 1950 to June 1951, and that he 
was "never AWOL" during the period of hospitalization.  He 
stated that in December 1951, he was given a three day	pass 
and he was unable to return to military control because he 
had a bout of malaria.  He reported that he was arrested by 
local police and taken to Brooke Army Hospital, and three 
weeks later was transferred to Fort Sill, Oklahoma.  He 
stated that his unit had committed an error in recording him 
as AWOL for the periods indicated.  

Relevant law

One claiming entitlement to VA benefits must qualify as a 
"claimant" by submitting evidence of service and character 
of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993). For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a) (1999); see Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992). Applicable law further provides that service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces. Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA benefits.  38 U.S.C.A. § 101.  A discharge or release from 
service under certain conditions is considered to have been 
issued under dishonorable conditions unless it is found that 
the person was insane at the time of commission of the 
offenses causing such release or discharge.   38 C.F.R. 
§ 3.312(b).  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious. 38 C.F.R. § 3.312(d).

It has been held in this context that the Secretary of 
Veterans Affairs has "very broad powers" to prescribe all 
rules and regulations which are necessary or appropriate to 
carry out the laws administered by VA.  See Camarena v. 
Brown, 6 Vet. App. 565 (1994); affirmed 60 F.3d 843 (1995).    


Analysis

As an initial matter, the Board observes that the appellant 
does not contend that he was insane at any time during his 
military service, nor does he dispute that he received a bad 
conduct discharge pursuant to sentence of a Special Court 
Martial.  Instead, he challenges the underlying validity of 
the charges that led to this punitive action.  As is noted 
above, the appellant has proffered that he was unable to 
return to military control following a weekend furlough.  
Although the appellant has reported that the time period of 
this incapacitation was in December 1950 and in December 
1951, the appellant is apparently citing the latter period, 
as it ultimately resulted in his discharge.  

The appropriate reliance upon the records of the service 
department is now well-settled.  See, e.g, Soria v. Brown, 
118 F.3d 747, 749 (Fed.Cir. 1997); Malincon v. West, 12 Vet. 
App. 238 (1999); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro, 2 
Vet. App. at 532; (All for the general proposition that a 
service department findings relative to an individual's 
service are "binding on the VA for the purposes of 
establishing service in the U.S. Armed Forces.").  

Having examined the reports of the service department in this 
matter, the Board finds no reason to question them as to 
their accuracy as to the appellant's service records.  
Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).  

It is clear that the appellant was absent without authority 
on repeated occasions throughout his time in service.  The 
appellant's specific contentions of being unable to return to 
military control following his December 1951 furlough are 
without support in the record.  There is no evidence that he 
was then incapacitated and given that the appellant was 
convicted of the charge that ultimately led to his discharge, 
the Board can only conclude that his guilt was established 
beyond a reasonable doubt as was then mandated by military 
law.  (See Manual for Courts-Martial, para. 78, 1949 
edition).  If the appellant now wishes to challenge this 
finding, his recourse is not with VA, but with the service 
department.  See Harvey v. Brown,  6 Vet. App. 416 (1994); 
Kern v. Brown, 4 Vet. App. 350 (1993).

Remaining for consideration is the issue whether the 
appellant's bad-conduct discharge was issued "under 
dishonorable conditions" as in 38 C.F.R. § 3.12(d) because 
of "willful and persistent misconduct" as defined in 
38 C.F.R. § 3.12(d)(4).   
It has been held that the regulation does not limit 
"dishonorable conditions" to only those cases where a 
dishonorable discharge has been adjudged.  Camarena, 6 Vet. 
App. at 567.  Instead, it has been observed that the law 
permits VA to have discretion with respect to regarding the 
discharge as "dishonorable."  Id. at 568.      

The Board has carefully considered all of the evidence of 
record in this regard, and finds that he appellant's 
discharge was under dishonorable conditions because of 
willful and persistent misconduct.  It cannot be doubted that 
in adjudging a bad conduct discharge, the service department 
was aware of the appellant's repeated instances and 
convictions of absence without authority, as well as other 
military offenses.  In short, upon this review the Board 
concludes that the appellant's discharge was under 
dishonorable conditions because of willful and persistent 
misconduct.

The Board has considered whether the appellant's service 
could otherwise be construed as "otherwise honest, faithful 
and meritorious."  However, given that the service 
department issued to the appellant a punitive discharge 
coupled with a period of confinement, the Board does not find 
that the offense for which the appellant was convicted was 
"minor."  The appellant's service personnel records appear 
to suggest that as the appellant repeated his series of 
misconduct episodes, he underwent accelerating punishments 
that eventually culminated in what the U.S. Army interpreted 
as a serious enough offense to refer his case to a court-
martial empowered to remove him from its ranks.  Though the 
appellant served in combat and was apparently then injured, 
even were it found that the appellant's terminal AWOL offense 
were "minor," the Board concludes that the majority of his 
service record is replete with persistent misconduct so as to 
bar a finding that his service was "otherwise honest, 
faithful, and meritorious."


ORDER

The character of the appellant's discharge from military 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits.  The appeal is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  See 38 U.S.C.A. § 101(2): "The term 'veteran' means a person who served in the active military, naval or 
air service, and who was discharged or released therefrom under conditions other than dishonorable."  
[emphasis added by the Board]
  An insane person is one who, while not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic condition exhibits, due to disease, a 
more or less prolonged deviation from his normal method of behavior, or who interferes with the 
peace of society, or who has so departed (become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to lack the adaptability to make further 
adjustment in the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  
When a rating agency is concerned with determining whether a veteran was insane at the time he 
committed an offense leading to his court-martial, discharge or resignation, it will base its decision 
on all evidence procurable relating to the period involved and apply the definition in subparagraph 
(a).  38 C.F.R. § 3.354(b).  See Struck v. Brown, 9 Vet. App. 145 (1996); (Observing that there 
need not be a causal connection between the insanity and the misconduct.). 

